                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 SUZANNE SALOV,
                                                     CIVIL ACTION NO.
                     Plaintiff,
                                                     No. 1:18-cv-01814-JEJ
                        v.

 COMMONWEALTH OF
 PENNSYLVANIA, PENNSYLVANIA
 STATE SENATE
 and
 JUSTIN FERRANTE


                    Defendants.



                                   CERTIFICATE OF SERVICE


             Movant hereby certifies that true and correct copies of the attached Motion were

      served as follows on the date indicated:

      -   To all counsel of record via the Court’s Electronic Filing (ECF) system;

      -   To Plaintiff via regular mail at 527 Spruce Street, Steelton, PA 17113.

                                                   WAYNE A. ELY, ESQUIRE

                                                   S/ Wayne A. Ely
                                                   Wayne A. Ely, Esquire
                                                   59 Andrea Drive
                                                   Richboro, PA 18954


February 14, 2020
